Citation Nr: 0712884	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  02-12 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The veteran testified in support of these claims at a 
videoconference hearing held before the Board in May 2004.  
The Board remanded these claims to the RO in September 2004.

Below, the Board reopens and then REMANDS the claim of 
entitlement to service connection for bilateral hearing loss 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The Board also REMANDS the claim of 
entitlement to service connection for a bilateral foot 
disorder to the RO.


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for hearing loss in a rating decision dated in May 
1972.

2.  The RO notified the veteran of the May 1972 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

3.  The evidence received since May 1972 is neither 
cumulative, nor redundant of the evidence previously of 
record, and by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss and raises a reasonable 
possibility of substantiating that claim.  

4.  The RO denied the veteran entitlement to service 
connection for a nervous disorder in a rating decision dated 
in December 1966.

5.  The RO notified the veteran of the December 1966 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

6.  The evidence received since December 1966 is neither 
cumulative, nor redundant of the evidence previously of 
record, but by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for generalized anxiety disorder and does not 
raise a reasonable possibility of substantiating that claim.

7.  VA provided the veteran adequate notice and assistance 
with regard to the claim being denied.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision, in which the RO denied 
entitlement to service connection for hearing loss, is final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  The December 1966 rating decision, in which the RO denied 
entitlement to service connection for a nervous disorder, is 
final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1966).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for generalized 
anxiety disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for hearing loss in a rating decision 
dated May 1972.  The RO based its denial on a finding that 
there is no evidence in or after service of hearing 
impairment.  In deciding the veteran's claim, the RO 
considered the veteran's service medical records and reports 
of VA hospitalizations.     

The RO notified the veteran of the May 1972 rating decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal the decision to the Board.  The 
May 1972 rating decision is thus final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

The veteran attempted to reopen his claim for service 
connection for bilateral hearing loss by written statement 
received October 2001.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's May 1972 rating decision includes service 
medical records, VA and private treatment records, reports of 
VA examinations, written statements of the veteran and his 
representative, and a transcript of the veteran's hearing 
testimony.  

This evidence is new as it was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because, 
by itself or when considered with the evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
hearing loss and raises a reasonable possibility of 
substantiating that claim.  More specifically, the VA and 
private treatment records show that the veteran has hearing 
loss by VA standards.  The absence of this type of evidence 
formed the basis of the RO's previous denial of the veteran's 
claim for service connection for hearing loss.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
It may not, however, decide this claim on its merits as VA 
has not yet satisfied its duties to notify the veteran of the 
evidence needed to substantiate this claim and assist him in 
the development of this claim.  

II.  Generalized Anxiety Disorder Claim

A.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for a nervous disorder in a rating 
decision dated December 1966.  The RO based its denial on a 
finding that there was no evidence of psychiatric pathology 
in service.  In deciding the veteran's claim, the RO 
considered the veteran's service medical records and a report 
of VA hospitalization.     

The RO notified the veteran of the December 1966 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.  The December 1966 rating decision is thus final.  38 
U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1966).  The veteran attempted to reopen his claim for 
service connection for a generalized anxiety disorder by 
written statement received in October 2001.  

The evidence that has been associated with the claims file 
since the December 1966 rating decision includes service 
medical records, VA and private treatment records, reports of 
VA examinations and hospitalizations, written statements of 
the veteran and his representative, and a transcript of the 
veteran's hearing testimony.  

This evidence is new as it was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is not material, however, 
because, by itself or when considered with the evidence 
previously of record, it does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a generalized anxiety disorder and does not 
raise a reasonable possibility of substantiating that claim.  

More specifically, the newly submitted medical evidence shows 
that, following discharge from service, the veteran received 
treatment, including inpatient, for a psychiatric disorder.  
The RO was privy to this information at the time of its prior 
final denial of the veteran's claim.  

This same evidence does not show in-service psychiatric 
pathology, or include a competent medical opinion indicating 
that any current psychiatric disorder initially manifested in 
service.  The veteran's and his representative's written 
statements and the veteran's hearing testimony represent the 
only evidence of record providing such a link and such 
evidence may not be considered competent evidence of a nexus 
between a medical condition and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that a 
layperson is not competent to offer a medical opinion); Moray 
v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not be considered 
material or serve as a predicate to reopen a previously 
denied claim).  

Having determined that new and material evidence has not been 
received, the Board may not reopen the previously denied 
claim of entitlement to service connection for generalized 
anxiety disorder.  

B.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
denied such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claim being denied by letters dated November 2001, December 
2001, April 2003, November 2004, March 2005, December 2005 
and June 2006, the first two before initially deciding that 
claim in a rating decision dated June 2002.  The timing of 
these notice letters reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice letter, when considered 
collectively, also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the aforementioned notice letters, the 
RO acknowledged the veteran's claim, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, informed him of VA's 
duty to assist, and indicated that it was developing his 
claim pursuant to that duty.  As well, the RO provided the 
veteran all necessary information on disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to identify 
or send directly to VA any evidence or information he had 
that he thought would support his claim.  

2.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claim being denied.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to that claim, including 
service medical records and post-service VA and private 
treatment records.  

The RO did not afford the veteran a VA examination in support 
of his claim.  However, such an examination is not mandated 
under 38 U.S.C.A. § 5103A(d) in the absence of evidence 
reopening the claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened and, to this extent only, granted.

New and material evidence not having been received, the claim 
of entitlement to service connection for generalized anxiety 
disorder is denied.  


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss and a bilateral foot disorder.  
Additional action is necessary before the Board can decide 
these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not provided the 
veteran adequate assistance with regard to the claims on 
remand such that any decision to proceed in adjudicating 
those claims would prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

First, in a written statement received in April 2002, the 
veteran contends that he developed hearing loss in service 
secondary to noise exposure experienced while training for 20 
days in the Mojave Desert in California in an anti-aircraft 
artillery unit and as a gunner using 90 millimeter anti-
aircraft guns.  Allegedly, the loudness of these guns caused 
acoustic trauma, which in turn caused hearing loss.  At 
present, there is insufficient evidence of record to 
determine whether the veteran trained in the capacity 
alleged.  Accordingly, on remand, VA should attempt to secure 
the veteran's service personnel record in an effort to verify 
the allegation of in-service noise exposure and/or acoustic 
trauma.

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations of the disabilities at issue in this 
Remand are necessary.  The RO already afforded the veteran a 
VA examination of his feet, but the report of that 
examination is not adequate to decide the veteran's bilateral 
foot claim.  Therein, the examiner indicated that he was 
basing his opinion on an absence of evidence of in-service 
foot problems, but since he provided this opinion, VA 
associated service medical records with the claims file 
showing foot problems existing prior to, and during, service.  
Another examination of the veteran's feet is thus needed, 
during which and examiner can address this evidence.  A VA 
examination of the veteran's hearing is also needed so that 
an examiner can address the question of whether the veteran's 
hearing loss is related to his alleged in-service noise 
exposure/acoustic trauma.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Secure and associate with the claims 
file the veteran's service personnel file 
and any other records that might address 
whether the veteran was exposed to noise 
or suffered acoustic trauma in service, 
while training in the Mojave Desert in 
California.

2.  Afford the veteran a VA examination 
in support of his claim for service 
connection for a bilateral foot disorder.  
Provide the examiner with the veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note whether the veteran has 
a bilateral foot disorder; 

b) opine whether each bilateral 
foot disorder shown to exist is 
at least as likely as not 
related to the veteran's 
service, including documented 
pre-service and/or in-service 
foot/ankle complaints; 

c) if any bilateral foot 
disorder is found to have 
preexisted service, opine 
whether it increased in 
severity therein beyond its 
natural progress; and

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Afford the veteran a VA examination 
in support of his claim for service 
connection for bilateral hearing loss.  
Provide the examiner with the veteran's 
claims file for review and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a comprehensive evaluation, 
during which all indicated studies are 
conducted, the examiner should:

a) note whether the veteran has 
bilateral hearing loss by VA 
standards;  

b) opine whether any such loss 
is at least as likely as not 
related to the veteran's 
service, including alleged in-
service noise exposure and 
acoustic trauma experienced 
during 20 days of training with 
90 millimeter anti-aircraft 
guns; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

4.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


